Citation Nr: 1214942	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-46 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin rashes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to November 1983

This appeal arose before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to service connection for skin rashes.  This appeal had also originally included claims for service connection for tinnitus and hearing loss.  Those claims were granted by a rating action issued in November 2009; therefore, they are not before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that service connection for skin rashes is warranted, noting that he had no skin problems prior to service, and claiming that they first began after field exercises.  He stated that he now has dermatitis that is often scaly and itchy.  After a review of the evidence, the Board has determined that a remand is necessary.  While the additional delay is regrettable, it is deemed necessary in order to provide the Veteran with every possible consideration.

The evidence, which includes the Veteran's service treatment records, indicates that his skin was normal upon entrance onto active duty.  He was treated for a heat rash in January 1982.  In March 1982, he again complained of a rash on his stomach, left side, left arm, and on the upper portions of both legs.  It was very itchy for one week.  The diagnosis was contact dermatitis.

In February 2001, he was seen by a private physician with complaints of a rash on his shoulder, chest, and back that he indicated had been present for the past 8 years; he denied any history of contact reactions.  The examination revealed hypopigmented and slightly scaly macules on the central aspect of the chest and the lateral aspect of the arms, with no involvement of the back.  The diagnosis was tinea versicolor.  In January 2008, he stated to Dr. S.M. that he had had a rash on the upper back, chest, and arms ever since his service in Korea between 1982 and 1983.  

The Veteran was then examined by VA in September 2009.  This examination was conducted by a physicians assistant.  According to the report, the examiner had reviewed the claims file, as well as the service treatment records (it was, however, noted that the entire folder had not been available).  The Veteran stated that he had rashes on the arms, chest, back, and behind his knees, ever since the age of 19, which were particularly bad if he was sweating.  The objective examination noted no signs of a rash or tinea versicolor.  The opinion stated that the Veteran had been diagnosed with a heat rash and contact dermatitis in service, but never with the currently diagnosed tinea versicolor.  It was stated that "[t]herefore, veteran's current tinea versicolor is not related to the skin complaints during his military service."  Following a full review of the record, the examiner noted that there was no change in the proffered opinion.

In June 2010, the Veteran's family doctor, Dr. S.M., provided a statement in which it was noted that the Veteran had suffered from dermatitis ever since his military service.  She stated that he had not had any rashes prior to service, but had had them persistently since that time.  She said that he had contact dermatitis that he had contracted while in service.  His service treatment records had indicated that he had had dermatitis, which she stated was a nonspecific diagnosis.  She noted that dermatitis and tinea versicolor are really the same diagnosis.  She concluded that she felt that "...this is an ongoing skin problem that first appeared while he was in the military and that the doctors who saw him while he was in the military and recently myself and the dermatologist, as seeing the same type of skin infection that he was initially diagnosed with."

Prior to a final determination of the Veteran's claim, the Board finds that the actual treatment records from  Dr. S.M. concerning her treatment of the Veteran's claimed skin rashes is necessary.

Additionally, it is found that the conflict between the opinion offered by the VA examiner and the private physician must be resolved prior to deciding the claim. See 38 C.F.R. § 3.159(c)(4)(i) (2011).   Moreover, the Board finds that an examination by a dermatologist is needed, given the apparent complexity of the condition and the divergence of the opinions already offered.  Specifically, it must determined what skin conditions are currently present and whether they are related to the complaints of a heat rash and contact dermatitis noted in the service treatment records.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and request that he sign and return an authorization to obtain his treatment records from Dr. S.M.  Once this authorization has been received, contact Dr. S.M. and request that she provide the Veteran's treatment records.  The Veteran must be advised that he may also obtain these records himself and then provide them to VA.  If there are additional treatment records he wishes to have reviewed in conjunction with this claim, he should sign releases for VA to obtain them, or he should submit them himself for review.  If there are no records available, this must be indicated, in writing, for inclusion in the claims folder.

2.  Once the above requested records have been obtained and associated with the claims folder, the Veteran must be provided an examination by a VA dermatologist.  The examiner must review the entire claims folder, to include the service treatment records and any records obtained in conjunction with this remand; such a review must be noted in the examination report.  The examiner must then (a) provide a definitive diagnosis as to any current skin disorders, and (b) provide an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any currently diagnosed skin disorders are etiologically related to the Veteran's period of service, to include the noted heat rash and contact dermatitis.  A complete rationale for the opinion proffered must be provided; if an opinion cannot be made without resort to speculation, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

3.  The Veteran is to be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011). 

4.  Following the completion of the above-requested development, readjudicate the Veteran's claim for entitlement to service connection for skin rashes.  If the claim remains denied, he and his representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

